DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scarborough et al (2019/0074588 A1) in view of Polehn et al (2019/0020107 A1) [both cited by applicant].
Scarborough et al in figures 1-4 disclose a base station (paragraph 88) comprising: at least one processor (paragraph 88), wherein the transceiver (paragraph 6, 13, 28) comprises an antenna unit and a metamaterial unit (title, abstract), the metamaterial unit comprises a metamaterial lens unit and a metamaterial lens controller (paragraph 68), wherein the control signal is generated by the metamaterial lens controller based on information about a beam property of the first beam, the information about the beam property comprises information about at least one of an intensity of the first beam, a direction of the first beam, or a beam width of the first beam, and the second beam is a beam obtained by changing the beam property of the first beam (abstract, paragraph 10-12), wherein the first beam generated via the hybrid beamforming comprises at least one beam group, and the second beam generated from the first beam comprises a plurality of beams corresponding to each of the at least one beam group included in the first beam (paragraph 10-12, 17), wherein the at least one beam group included in the first beam comprises a first beam group and a second beam group, the at least one processor is .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Scarborough, Yonak, Lee, Ko, Savage, Black, Lier and May are cited as of interested and illustrated a similar structure to a base station for transceiving a signal in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845